Case 4:15-cr-00095-WTM-CLR Document 413 Filed 01/27/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. CR415-095

STACY PAUL WADDELL,

Defendant.

eer ee ee ee

 

ORDER

Before the Court is Defendant Stacy Paul Waddell’s Request
for Appointment of Counsel. (Doc. 412.) In his motion, Defendant
requests that the Court appoint Kevin Robert Gough to represent
him in the proceedings on remand from the Eleventh Circuit Court
of Appeals.1 (Id. at 1.) Defendant states that Mr. Gough is
currently representing Defendant on appeal and has knowledge of
Defendant’s case. (Id.)

“While the Sixth Amendment guarantees criminal defendants the
right to counsel, it does not grant defendants an unqualified

right to counsel of their choice.” United States v. Amede, 977

 

F.3d 1086, 1106 (11th Cir. 2020) (citing United States v. Joyner,

 

899 F.3d 1199, 1205 (11th Cir. 2018)). Accordingly, Defendant is
DIRECTED to respond to this order within twenty-one days and

provide the Court with proof that Mr. Gough is currently

 

1 On December 23, 2020, the Eleventh Circuit remanded this case for
resentencing and “further fact-finding” on the issue of whether
certain evidence should be suppressed. United States v. Waddell,
No. 18-10980, 2020 WL 7647515, at *21 (llth Cir. Dec. 23, 2020).
Case 4:15-cr-00095-WTM-CLR Document 413 Filed 01/27/21 Page 2 of 2

representing Defendant at the appellate level and willing to
represent Defendant on remand. Failure to respond to this order
within twenty-one days will result in denial of Defendant’s motion
and appointment of counsel for Defendant in accordance with
Southern District of Georgia Local Rule 83.11.

wt
SO ORDERED this @27 day of January 2021.

Pe ae

WILLIAM T. MOORE, JR. &
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
